Appeal from an order of the Supreme Court (Bradley, J.), entered September 22, 1993 in Ulster County, which granted plaintiffs’ motion to restore the action to the ready trial calendar.
Plaintiffs’ negligence action was dismissed by Supreme Court pursuant to CPLR 3404. Subsequently, plaintiffs moved to restore the action to Supreme Court’s ready trial calendar. We find no abuse of Supreme Court’s discretion to vacate its dismissal in this case. Our review of the record reveals that plaintiffs established that they did not intend to abandon the action and that the action may be meritorious. Further, there is sufficient excuse for the delay and defendant has suffered no prejudice thereby. We therefore affirm.
Mikoll, J. P., Crew III, White, Yesawich Jr. and Peters, JJ., concur. Ordered that the order is affirmed, with costs.